This will, which was confirmed and reestablished by its codicil in 1897, and did not speak until the decease of the testator in 1899, does not come under the operation of the statute against perpetuities, repealed in 1895. Public Acts of 1895, Chap. 249, p. 590.
The gift of one half of the rest, residue and remainder to the children of Reuben, contained in the eighth paragraph, was a gift in trust to be held and disposed of, principal and income, in precisely the same way as was provided in paragraph seven for the management and disposition of the $4,000 fund, principal and income, which was the subject-matter of the provisions of paragraph seven. Ann Jane Stuart, having died leaving issue surviving, took only a life use. The remainder over of that portion of the trust fund of which she was entitled to receive the income vested in her issue, and upon her death became an absolute estate in them.
By the words "issue of his or her body," as used in paragraph seven, was meant issue in any degree. That is the primary and usual meaning of those words, and there is nothing to indicate their use here in any more limited sense. Bartlett v. Sears, 81 Conn. 34, 39,70 A. 33; Perry v. Bulkley, 82 Conn. 158, 164,72 A. 1014.
The words "issue of his or her body" include illegitimate as well as legitimate issue. There is nothing in the will to indicate the use of these words in any other than their prima facie signification. Eaton v. Eaton, ante, p. 269, 91 A. 191. *Page 291 
That part of the trust fund held by the plaintiff, of which Ann Jane Stuart was entitled to the income during her life, is now payable to her daughter Gertrude Stuart Benson and her grandson Louis Eaton Sterry, one half thereof to each.
Advice is not given, and should not be given by the Superior Court, upon questions unrelated to contingencies which have arisen or to conditions that exist.
The Superior Court is advised to render its judgment in conformity with the above conclusions.
   No costs in this court will be taxed in favor of any of the parties.
In this opinion THAYER, RORABACK and BEACH, Js., concurred.